UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

MARY M. PATTERSON,

                        Plaintiff,

                v.                                                         DECISION AND ORDER
                                                                               17-CV-1195S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



        1.      Plaintiff Mary M. Patterson brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied her application for Supplemental Security Income (“SSI”) benefits under Title

XVI of the Act. (Docket No. 1). The Court has jurisdiction over this action under 42 U.S.C.

§ 405(g).

        2.      On August 20, 2014, Plaintiff protectively filed an application for SSI with

the Social Security Administration (“SSA”). (R.1 at 356-65). Plaintiff alleged disability

since February 4, 2013,2 due to chronic obstructive pulmonary disease (“COPD”),

bronchitis, asthma, degenerative lumbar disease, heart disease, high blood pressure,

vertigo, depression, post-traumatic stress disorder (“PTSD”), thyroid disease, sleep

apnea, severe headaches, sores on feet, hiatal hernia, ulcers in stomach,

gastroesophageal reflux disease (“GERD”), multiple prior heart attacks, high cholesterol,

cracked disc with pinched nerve, chronic numbness and pain, and reading and


1Citations to the underlying administrative record are designated as “R.”
2SSI benefits are not payable until the month following the month an individual filed the application. 20
C.F.R. 416.335. Therefore, Plaintiff’s alleged onset date was amended to August 20, 2014. (R. at 69, 434).
comprehension issues. (R. at 392 - 400). Plaintiff’s application was denied (R. at 271,

294-98), and Plaintiff thereafter requested a hearing before an administrative law judge

(“ALJ”) (R. at 301-303).

       3.      On March 9, 2017, ALJ Stephen Cordovani held a hearing at which

Plaintiff—assisted by counsel—appeared and testified. (R. at 63-111). Vocational Expert

(“VE”) Michele Erbacher also appeared and testified at the hearing by telephone. Id. At

the time of the hearing, Plaintiff was 57 years old (R. at 388), with a GED and some

college (R. at 74, 393). Plaintiff has past work experience as hotel housekeeper. (R. at

75, 394).

       4.      The ALJ considered the case de novo and, on June 19, 2017, issued a

written decision denying Plaintiff’s application for benefits. (R. at 7-17). The Appeals

Council denied Plaintiff’s request to review the ALJ’s decision on November 18, 2017.

(R. at 1-6).     Plaintiff filed the current action, challenging the Commissioner’s final

decision,3 on November 20, 2017. (Docket No. 1).

       5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure (Docket Nos. 12, 16), at which time this Court took the

matter under advisement without oral argument. For the following reasons, Plaintiff’s

motion is denied, and Defendant’s motion is granted.

       6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there


3 The ALJ’s June 19, 2017 decision became the final decision of the Commissioner of Social Security on
this matter when the Appeals Council denied Plaintiff’s request for review.

                                                  2
has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].”     Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity



                                            3
of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

       9.     The five-step process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.    Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20



                                             4
C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

       11.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since August 20, 2014. (R. at 12). At step two, the ALJ found that Plaintiff has

the following severe impairments: obesity, chronic obstructive pulmonary disease

(“COPD”), hypertension, coronary artery disease status post myocardial infarction and

right coronary artery stenting, hearing loss, degenerative disc disease of the lumbar

spine, mild scoliosis, and headaches. (R. at 20). At step three, the ALJ found that Plaintiff

does not have an impairment or combination of impairments that meets or medically

equals any impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 14).

       12.    Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform light work with the following exceptions:

              [Plaintiff] can occasionally climb stairs and ramps, can
              occasionally knee[l], crouch, crawl and stoop, cannot climb
              ropes, ladders or scaffolds, cannot work around unprotected
              heights or dangerous moving mechanical parts, should avoid
              concentrated exposure to fumes, odors, dusts, gases, poor
              ventilation and other respiratory irritants, should avoid
              exposure to loud noises and cannot perform telephone work.

(R. at 14).

       13.    At step four, the ALJ found Plaintiff to be capable of performing past relevant

work as a housekeeper (DOT 323.687-014) as actually and generally performed. (R. at

16-17). Accordingly, the ALJ found that Plaintiff is not disabled. Id.

       14.    Plaintiff argues that the ALJ’s decision is not based on substantial evidence,

claiming that: (1) the ALJ erred in failing to find Plaintiff’s carpal tunnel syndrome to be a



                                              5
severe impairment; (2) the ALJ’s RFC determination was based on “cherry-picked”

evidence, and not supported by objective medical evidence; and (3) that the ALJ erred in

giving only limited weight to the opinion of physician’s assistant, Colin Tedesco, who

found Plaintiff to have several significant physical limitations. (Docket No 12 at 4-5). Each

argument is addressed in turn.

       15.    With respect to Plaintiff’s alleged or reported carpal tunnel syndrome,

Plaintiff argues that the ALJ “is in no position to determine the activities described by

Plaintiff lead to the conclusion that the carpal tunnel did not ‘result in more than minimal

limitations,’” and that substantial evidence does not support a finding that Plaintiff’s carpal

tunnel is not a severe impairment. (Docket No. 12 at 4-5). We disagree.

       16.    A diagnosis of a disease or impairment does not necessarily support a

finding of disability. See Rivers v. Astrue, 280 F. App'x 20, 22 (2d Cir. 2008) (summary

order) ("mere diagnosis […] without a finding as to the severity of symptoms and

limitations does not mandate a finding of disability"). “A claimant has the burden of

establishing that she has a ‘severe impairment,’ which is any impairment or combination

of impairments which significantly limits her physical or mental ability to do basic work.”

Woodmancy v. Colvin, 577 Fed. Appx. 72, 74; 2014 U.S. App. LEXIS 16886, *2 (2d Cir.

2014) (quoting 20 C.F.R. §416.920[c]). “To be considered ‘severe,’ the impairment ‘must

have lasted or must be expected to last for a continuous period of at least 12 months,’

unless expected to result in death.” Ryan v. Colvin, 2017 U.S. Dist. LEXIS 78313, *7;

2017 WL 2240256 (W.D.N.Y. May 23, 2017). "The mere presence of a disease or

impairment, or establishing that a person has been diagnosed or treated for a disease or

impairment is not, by itself, sufficient to render a condition severe." Id. (quoting Flanigan



                                              6
v. Colvin, 21 F. Supp. 3d 285, 300 (S.D.N.Y. 2014) (internal quotation and punctuation

omitted).

       17.    Plaintiff testified that her symptoms began after August 29, 2016. (R. at 88).

The record indicates that Plaintiff first complained of pain and numbness in her arms and

hands to her physician, Dr. Anand, on September 8, 2016. (R. at 900). Dr. Anand

directed Plaintiff to call the following week to schedule a nerve test for carpal tunnel

syndrome if the symptoms continued. Id.

       18.    Plaintiff returned to Dr. Anand on October 7, 2016 with complaints of sharp

pain in the forearm, wrist, and fingers, and was advised to use wrist splints for carpal

tunnel. (R. at 901). On February 9, 2017, Plaintiff again complained of numbness and

pain in the forearms, wrists, and hands. Dr. Anand noted that Plaintiff tested positive for

Tinel’s sign, and that Plaintiff was scheduled for an “EMG nerve conduction study to

assess the severity of carpal tunnel syndrome next Friday.” (R. at 949). However, the

record does not reflect that Plaintiff submitted to this electrodiagnostic testing.

       19.    Plaintiff offered no evidence of functional limitations caused by her alleged

carpal tunnel, nor did she submit to a scheduled nerve conduction study, which Plaintiff

admits is “the gold standard” in terms of diagnostic testing for carpal tunnel syndrome.

(Docket No. 12 at 5). Furthermore, fewer than ten months elapsed between the onset of

Plaintiff’s alleged carpal tunnel syndrome and the ALJ’s decision, and the record is silent

on whether the condition was expected to persist for at least 12 months.

       20.    Because the evidence of record does not indicate that Plaintiff suffered an

impairment that caused functional limitations and lasted for at least 12 months, Plaintiff




                                              7
did not meet her burden of proof. Therefore, this Court finds that substantial evidence

supports the ALJ’s finding that Plaintiff’s carpal tunnel is not a severe impairment.

       21.    Next, Plaintiff alleges that the ALJ improperly cherry-picked portions of a

2011 neurological consultation that supported a finding that Plaintiff is not disabled, while

“ignoring the clear implications of the doctors’ recommendation in creating an inconsistent

functional capacity.” (Docket No. 12 at 4). Plaintiff contends that Dr. Leonardo’s 2011

recommendation that Plaintiff “refrain from any job which requires an extended period of

time standing or sitting, and no heavy lifting, no strenuous activity” (R. at 926) is

“impossible” to reconcile with the ALJ’s finding that Plaintiff could work as a housekeeper.

(Docket No. 12 at 4).

       22.    It is well-settled that an ALJ may not "cherry-pick" evidence by crediting

evidence that supports a finding of no disability, while ignoring conflicting evidence from

the same source. See Starzynski v. Colvin, 2016 U.S. Dist. LEXIS 164444, *8, 2016 WL

6956404 (W.D.N.Y. Nov. 26, 2016). “While an ALJ is entitled to resolve conflicts in the

evidentiary record, [he or] she 'cannot pick and choose evidence that supports a particular

conclusion.'" Trumpower v. Colvin, 2015 U.S. Dist. LEXIS 3826, *46, 211 Soc. Sec. Rep.

Service 690, 2015 WL 162991 (W.D.N.Y. Jan. 13, 2015) (quoting Smith v. Bowen, 687

F. Supp. 902, 904 [S.D.N.Y. 1988]; citations omitted).

       23.    Here, the ALJ stated that he gave great weight to Dr. Leonardo’s 2011

recommendation that Plaintiff avoid prolonged sitting, standing, and heavy lifting. (R. at

16). The ALJ noted that “these restrictions are vague and do not use the functional terms

defined in the regulations,” but nevertheless found them to be consistent with Plaintiff’s

abilities and the “lack of significant treatment for her back pain.” (R. at 16).



                                              8
       24.      The ALJ accounted for Dr. Leonardo’s recommendation that Plaintiff avoid

work involving heavy lifting or strenuous activity by finding that Plaintiff has the RFC to do

light work, with certain exceptions. (R. at 14-16). Dr. Leonardo also recommended

Plaintiff refrain from any job that would require “an extended period of time sitting or

standing,” but did not specify the length of time that he would consider to be an “extended

period”. (R. at 926). Finally, Dr. Leonardo opined that he did not believe Plaintiff qualified

for 100% disability and recommended conservative treatment for Plaintiff’s back pain. Id.

       25.      Plaintiff takes issue with the ALJ’s characterization of her treatment history,

and correctly points out that two potential treatments—surgery, and narcotic pain

medication—were contra-indicated due to Plaintiff’s history of coronary artery disease

(“CAD”) and substance abuse. (Docket No. 12 at 4). However, these were not the only

treatments recommended.

       26.      In all, no fewer than three different doctors offered to treat Plaintiff’s back

pain with epidural steroid injections, but she refused each time. The September 16, 2011

neurosurgical     consultation   report   indicates   that   Dr.   Leonardo    recommended

“conservative treatment in terms of epidural steroid injection as well as weight loss and

physical therapy,” but Plaintiff declined the steroid injections. (R. at 924-26). On October

1, 2013, Dr. Yu found “no indications for surgery at this time,” and noted that Plaintiff had

declined the doctor’s “still[-]available” offer for epidural injections. (R. at 491). Dr. Yu

recommended that Plaintiff exercise. Id. On May 1, 2015, Dr. Rogers, an osteopath, also

discussed epidural steroid injections, but noted that Plaintiff preferred not to undergo such

treatment. (R. at 691). Instead, Dr. Rogers referred Plaintiff to physical therapy. Id.




                                               9
       27.    At the hearing on March 9, 2017, Plaintiff testified that she stopped going to

physical therapy because she found that she could do the exercises and stretches she

learned there at home. (R. at 87, 28-29). Plaintiff also testified that that she was not

receiving any treatment for her back pain (R. at 79), despite claiming to be “in pain all the

time” due to her back (R. at 85).

       28.    The record provides substantial evidence that Plaintiff’s back pain, as Dr.

Leonardo indicated in 2011, does not render her completely disabled. (R. at 926). On

December 9, 2013, Plaintiff stated that she “would like to refrain from adding any

medication [to treat her back pain] and continue her exercises learned from physical

therapy.” (R. at 553). A physical exam conducted at this visit demonstrated Plaintiff had

a normal gait and 5/5 strength in all extremities. Id. On May 12, 2014, Plaintiff declined

additional medication (Cymbalta) and stated that “her back pain is manageable with

physical therapy.” (R. at 551).

       29.    On February 20, 2015, Plaintiff reported no back pain and a physical exam

found her back was nontender, with normal range of motion and alignment. (R. at 653-

55). On April 29, 2015, Plaintiff again reported no back pain, and a physical exam found

normal range of motion. (R. at 668-670).

       30.    On May 1, 2015, Plaintiff reported lower back pain that had persisted for the

past 2-3 years and assessed her pain level at 5-10 out of 10. (R. at 689-91). Dr. Rogers

noted that Plaintiff had not had any recent physical therapy and that she declined epidural

steroid injections. Id. Dr. Rogers conducted a physical exam, finding Plaintiff had a

normal gait and no difficulty walking, but that she had limited range of motion with low




                                             10
back pain. Id. Dr. Rogers recommended epidural steroid injections (Plaintiff declined)

and referred her to physical therapy. Id.

       31.    At a December 7, 2015 follow-up for her coronary artery disease, Plaintiff

indicated “she is walking ad lib without limiting exertional dyspnea,” and Dr. Merhige

encouraged “daily walking” for weight loss. (R. at 777-78). On January 28, 2016, Plaintiff

reported that she “does have exertional dyspnea walking one block at a moderate pace

on a flat surface” and Dr. Merhige ordered a treadmill stress echocardiogram (“echo”) test

to “hopefully reassure [Plaintiff] about the safety of exercise.” (R. at 779-80).

       32.    Dr. Merhige noted that Plaintiff exercised to 7 METS without chest

discomfort during the stress echo on February 29, 2016, and that a subsequent PET

myocardial perfusion imaging study done on April 14, 2016 “demonstrated only mild

diffuse coronary disease with no evidence of obstructive stenosis.” (R. at 852). Dr.

Merhige reviewed these results with Plaintiff on July 28, 2016, and again recommended

daily walking exercise. (R. at 853-54).

       33.    On September 8, 2016, and again on October 7, 2016, and February 9,

2017, when Plaintiff presented with complaints of wrist pain and numbness in her hands,

she asserted each time that her back pain “is more or less stable.” (R. at 900, 901, 949).

       34.    The ALJ noted that Plaintiff’s ability to exercise to 7 METS on her stress

echo “is supportive of light exertion,” and gave great weight to the opinion of consulting

osteopath Dr. Miller, who saw Plaintiff on December 5, 2014. (R. at 15, 641-46). Dr.

Miller noted that Plaintiff “cooks 15 to 20 times a week, cleans once a week, and [does]

laundry twice a week.” (R. at 642). A physical exam showed Plaintiff had normal gait

and stance, with “squat 75% of full,” though Plaintiff declined to walk on heels and toes.



                                             11
(R. at 643). Dr. Miller opined that Plaintiff should avoid respiratory irritants and exertional

activity, and that Plaintiff has mild limitations with respect to heavy lifting, bending, and

carrying. (R. at 645).

       35.     We find that the medical record supports the ALJ’s finding that Plaintiff did

not receive significant treatment for her back pain and that the ALJ’s determination of

Plaintiff’s RFC is not inconsistent with Dr. Leonardo’s 2011 report or the evidence of

record. Therefore, Plaintiff’s argument that the ALJ improperly cherry-picked evidence to

support a finding of disability fails.

       36.     Plaintiff also contends that the ALJ erred in giving only limited weight to the

opinion of physician’s assistant Colin Tedesco. (Docket No. 12 at 4). Mr. Tedesco

completed a two-page medical examination form for employability assessment, disability

screening, and alcoholism/drug addiction determination on January 17, 2017. (R. at 952-

53). He checked boxes on the form to indicate that Plaintiff is “very limited” in walking,

standing, sitting, lifting, carrying, pushing, pulling, bending, and stairs or other climbing.

Id. Mr. Tedesco also checked form boxes to indicate Plaintiff is “moderately limited” in

seeing, hearing, speaking, and using hands. Id.

       37.     To support his assessment of these significant functional limitations, Mr.

Tedesco, who indicated that Plaintiff had been a patient for two months, listed five medical

conditions: diabetes mellitus, CAD, degenerative disc disease, lung nodule, and hearing

loss, but left the dates of diagnoses for these conditions blank. Id. In addition, as the ALJ

points out, Mr. Tedesco’s failed to reference any objective medical evidence that

supported his opinions of Plaintiff’s physical limitations. (R. at 16).




                                              12
       38.    Plaintiff argues that a May 1, 2015 Progress Note, which references an MRI

that showed disc desiccation and herniation “is extensive objective evidence in support

of PA Tedesco’s opinion, whether or not explicitly cited in his assessment.” (Docket No.

12 at 4). This argument is unavailing.

       39.    Mr. Tedesco expressed his opinion of Plaintiff’s functional limitations merely

by checking boxes on a form. (R. at 953-953). He did not explain these limitations, nor

did he indicate which of Plaintiff’s conditions would account for such significant restrictions

on Plaintiff’s physical functioning. Id.

       40.    The Second Circuit has held a treating physician’s opinion that is expressed

merely as a response to a multiple-choice question to be “relatively uninformative,” and

thus not controlling. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (finding no

error in the application of the treating physician rule by an ALJ who did not afford

controlling weight to a treating source’s “relatively uninformative response to a multiple-

choice question about [claimant’s] ability to sit”). Accordingly, Plaintiff’s argument that the

ALJ erred in affording Mr. Tedesco’s opinions limited weight also fails.

       41.    Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no error in the ALJ’s determination. The decision contains an adequate

discussion of the medical evidence supporting the ALJ’s determination that Plaintiff is not

disabled, and Plaintiff’s aforementioned arguments are unavailing. Plaintiff’s Motion for

Judgment on the Pleadings is therefore denied, and Defendant’s motion seeking the

same relief is granted.




                                              13
      IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 12) is DENIED.

      FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

16) is GRANTED.

      FURTHER, that the Clerk of Court is directed to CLOSE this case.

      SO ORDERED.



      Dated:       January 18, 2019
                   Buffalo, New York

                                                 /s/William M. Skretny
                                                  WILLIAM M. SKRETNY
                                                United States District Judge




                                        14
